Simmons, C. J.
1. Where objection was made to the introduction in evidence of a tax execution on the ground, as alleged, that the name thereto, purporting to be that of the tax-collec*254tor, was “in printing as it came from the printing office,” and therefore the execution did not bear the genuine signature of the tax-collector, and there was nothing to show when, where or how the name of the tax-collector had been affixed to the execution, but it affirmatively appeared that this paper had come into the sheriff’s hands, that he had acted upon it as a legal execution, and in so doing had levied upon, advertised and sold land, it will, in the absence of further proof on the subject, be presumed that the printed signature was authorized by the tax-collector, and that he issued the execution as his official act.
August 5, 1895.
Ejectment. Before Judge Janes. Haralson superior court. January term, 1894.
Adamson & Jaclcson and W. P. Robinson, for plaintiff in error.
2. The question ruled upon in the preceding note being the only one which can be determined by this court without reference to the so-called brief of evidence, and that document not having been prepared in conformity to law, but to a large extent consisting of questions and answers, and also containing reports of lengthy colloquies between court and counsel, and other unnecessary, irrelevant and superfluous matter, this court will not examine it for the purpose of determining whether or not errors were committed either by the court or the jury. Judgment affirmed.